Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 4, 2007 CERIDIAN CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-15168 41-1981625 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 3311 East Old Shakopee Road, Minneapolis, Minnesota 55425 (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (952) 853-8100 No Change (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events On October 10, 2007, Ceridian Corporation (the Company) issued a press release announcing that as of October 4, 2007, it had received all necessary regulatory approvals for its pending $36 per share acquisition by affiliates of Thomas H. Lee Partners, L.P. and Fidelity National Financial, Inc. The Company continues to work diligently towards the goal of completing the acquisition in the fourth quarter of 2007. Item 9.01. Financial Statements and Exhibits . (d) Exhibits 99.1 Press Release, dated October 10, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CERIDIAN CORPORATION /s/ Gary M. Nelson Gary M. Nelson Executive Vice President, Chief Administrative Officer, General Counsel and Corporate Secretary Dated: October 10, 2007
